Title: James Madison to Lafayette, 12 December 1830
From: Madison, James
To: Lafayette


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 12. 1830
                            
                        
                        
                        
                        Your letter of July 10. by Ruggi was lately forwarded to me. He is now at Charlottesville, hoping that he
                            will not suffer from a credulity, jusqu’a bonhommie, and calling on me "eveiller l’apathie nationale" I have reminded him of
                            the error, apparently without remedy, of his precipitancy in the outset, and of his perseverance for so many years,
                            without seeking the information on which it ought to have depended. I have communicated the case, including your letter,
                            to Mr. Jefferson Randolph, and my readiness to aid in any thing that may be deemed proper. But I am sure that, in the
                            existing circumstances of the Country, nothing can be done, or prudently attempted, in pursuance of the original object.
                        I have hitherto forborne, my dear friend, to add to the epistolary mass with which you could not fail to be
                            overwhelmed; well assured that you need not be told how much I have felt with you, and for you, in the crisis produced by
                            the three glorious days of July. The reception given to the event here, is shewn by the celebrations in the towns which
                            have spoken for the nation. Your friends were aware of your delicate relation to the choice of a substitute for the
                            dethroned Government. I believe I may say that with few if any exceptions, they had more confidence in your patriotic
                            discretion, than in their own pretensions to judge on the question. And now that your view of it is known, they take for
                            granted that what was best to be done is what was done. For myself, Republican as I am, I easily conceive that the
                            Constitutional Monarchy adopted, may be as necessary to the actual condition of France, internal & external, as
                            Mr. Jefferson thought the System, which left Louis XVI on the Throne, was an eligible accommodation to the then State of
                            things. It may also be more easy, if expedient, to descend to a more popular form, than to controul the tendency of a
                            premature experiment to confusion and its usual result in arbitrary Government. If all hereditary ingredients were to be
                            dispensed with, a federal mixture would present itself as worthy of favorable consideration. I have been confirmed in my
                            original opinion, that it will improve any Republic, and that it is essential to one in a Country like France. If on one
                            hand, more of central authority would be required by the powerful nations bearing on her; on the other, the same
                            peculiarity would operate in controuling the self-sufficiency and centrifugal tendency of the component parts, and permit
                            a greater share of local authority to be safely left with them. Our System is occasionally producing questions concerning
                            the boundary between the General & the Local Governments. A late one, little anticipated, has sprung up in South
                            Carolina; where a right in a Single State to annul an Act of Congress, is maintained with a warmth proportioned to its
                            want of strength. Strange as the doctrine is, it has led to a serious discussion embracing other Constitutional topics. I
                            have been drawn into it, by appeals to the proceedings of Virginia on a former occasion, in which I bore a noted part; and
                            would send you a pamphlet to which is appended what I had to say; but you ought not to be abstracted for a moment from the
                            great task in hand. In the contingency of a practical question of a Government involving the element of Federalism, every
                            light reflected from our Experiment may have a degree of interest. Mrs. Madison values to much your kind remembrances,
                            not to offer the sincerest returns for them. Heaven bless you, my dear friend, and the Cause to which you are yourself a
                            blessing.
                        
                        
                            
                                James Madison
                            
                        
                    